UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4243


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LONNIE OWENS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00290-WO-1)


Submitted:   October 18, 2016             Decided:   November 3, 2016


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Clifton Thomas Barratt, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lonnie      Owens,      Jr.,    pled       guilty     to   being     a   felon     in

possession of a firearm, under 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).        The    district    court       sentenced       Owens    to   105   months’

imprisonment, and he now appeals.                   Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in denying Owens a

reduction for acceptance of responsibility under U.S. Sentencing

Guidelines Manual § 3E1.1(a) (2015).

       To    earn     an    acceptance-of-responsibility               reduction,       the

defendant must prove to the district court by a preponderance of

the evidence “that he has clearly recognized and affirmatively

accepted      personal       responsibility         for     his   criminal      conduct.”

United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).

This       Court     reviews     the    district           court’s     denial     of    the

acceptance-of-responsibility adjustment for clear error.                           United

States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                                “Great

deference” is given to the district court’s decision because

“the sentencing judge is in a unique position to evaluate a

defendant’s acceptance of responsibility.”                           Id. (brackets and

internal quotation marks omitted).

       A    guilty    plea     alone    does       not     automatically        entitle    a

defendant to a reduction for acceptance of responsibility.                              Id.

Indeed, district courts consider several factors in the USSG

                                              2
§ 3E1.1       analysis,     including            a     defendant’s         postarrest       and

postplea criminal conduct.                    Id. at 240; United States v. Kidd,

12 F.3d 30, 34 (4th Cir. 1993); see USSG § 3E1.1. cmt. n.1

(listing      factors      to    be       considered          by    district        court    in

acceptance of responsibility analysis).

      After hearing testimony from several witnesses at Owens’

sentencing      hearing,    the       district         court    found      that    Owens    had

committed criminal conduct after his arrest and his guilty plea

hearing.       Evidence     introduced           at    sentencing         established       that

Owens assaulted and robbed an elderly man of his prescription

medication while on pretrial release for this offense and again

possessed a firearm, which he discharged at a vehicle, ten days

after pleading guilty to this offense.                         Therefore, the district

court      denied      Owens         an        adjustment          for     acceptance         of

responsibility.         Having reviewed the record, we conclude that

the district court did not clearly err in determining that Owens

was     not     entitled        to        a     reduction          for     acceptance        of

responsibility.

      In   accordance      with       Anders,         we    have   reviewed        the   entire

record in this case and have found no meritorious issues for

appeal.        We   therefore        affirm      the       district      court’s    judgment.

This court requires that counsel inform Owens, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Owens requests that a petition be filed, but

                                                3
counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court   for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Owens.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials   before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       4